

	

		II

		109th CONGRESS

		2d Session

		S. 2421

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To establish the Louisiana Hurricane and Flood Protection

		  Council for the improvement of hurricane and flood protection in Louisiana.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Louisiana Hurricane and Flood

			 Protection Council Act of 2006.

		2.DefinitionsIn this Act:

			(1)CouncilThe

			 term Council means the Louisiana Hurricane and Flood Protection

			 Council established by section 3(a).

			(2)Disaster

			 areaThe term disaster area means any area along the

			 coast of the State of Louisiana in which a major disaster relating to Hurricane

			 Katrina or Hurricane Rita was declared by the President to exist on or after

			 August 29, 2005, in accordance with section 401 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).

			(3)SecretaryThe

			 term Secretary means the Secretary of the Army.

			3.Establishment of

			 Council

			(a)EstablishmentThere

			 is established a council to be known as the Louisiana Hurricane and

			 Flood Protection Council.

			(b)PurposesThe

			 purposes of the Council are—

				(1)to manage and

			 oversee each aspect of the implementation of a system-wide, comprehensive plan

			 for projects of the Corps of Engineers (including the study, planning,

			 engineering, design, construction, operation, and maintenance of the projects

			 or components of projects and functions or activities of the Corps of Engineers

			 relating to other projects) that addresses hurricane protection, flood control,

			 ecosystem restoration, storm surge damage reduction, or navigation in the

			 disaster area that—

					(A)on a system-wide

			 basis, as the Council determines to be practicable, coordinates and integrates

			 projects or components of projects that comprehensively implement activities

			 for hurricane protection, flood control, ecosystem restoration, storm surge

			 damage reduction, and navigation projects in order to—

						(i)ensure

			 consistency and efficiency between projects and components of projects;

						(ii)enhance project

			 effectiveness and the overall effectiveness of the larger comprehensive plan;

			 and

						(iii)ensure that

			 projects and components of projects of the comprehensive plan are implemented

			 in an efficient, timely, and reliable manner to maximize results and reduce

			 costs in implementing projects or components of projects;

						(B)restores and

			 reconstructs critical coastal wetlands;

					(C)protects the

			 disaster area from future flooding and reduces storm damage and devastation

			 caused by hurricanes; and

					(D)provides for

			 navigational interests; and

					(2)through the

			 demonstration program established under section 4(b), to manage each aspect of

			 the implementation of projects of the Corps of Engineers in the disaster area

			 (including the study, planning, engineering, design, construction, operation,

			 and maintenance of such projects or components of projects and functions or

			 activities of the Corps of Engineers relating to other projects), including

			 projects for—

					(A)hurricane

			 protection;

					(B)flood

			 control;

					(C)coastal and

			 ecosystem restoration;

					(D)storm surge

			 damage reduction; and

					(E)navigation.

					(c)Membership

				(1)Composition of

			 Council

					(A)Definition of

			 expertiseIn this paragraph, the term expertise,

			 with respect to a field of work or study, means—

						(i)at

			 least 10 years of professional experience in the field of work or study;

			 or

						(ii)a

			 master's degree (or the equivalent) in the field of work or study.

						(B)CompositionThe

			 Council shall be composed of 9 members appointed by the President, of

			 whom—

						(i)3

			 members shall be selected from the Corps of Engineers, 1 of whom shall be

			 appointed by the President, by and with the advice and consent of the Senate

			 (unless the member is already confirmed by the Senate), as Chairperson of the

			 Council; and

						(ii)6

			 members shall be selected from individuals who are not otherwise employed by

			 the Federal Government or a State government, of whom—

							(I)2 members shall

			 have expertise in civil engineering relating to hurricane and flood

			 protection;

							(II)2 members shall

			 have expertise in the environment relating to—

								(aa)the

			 interaction of saltwater and freshwater estuaries; and

								(bb)coastal

			 ecosystem restoration;

								(III)1 member shall

			 have expertise in civil engineering relating to navigation; and

							(IV)1 member shall

			 have expertise in fiscal matters relating to project management.

							(C)Suggestions of

			 GovernorThe Governor of Louisiana may suggest to the President

			 nominees for consideration for appointment to the Council under subparagraph

			 (B)(ii).

					(D)Louisiana

			 residence or work requiredOf the members of the Council

			 appointed under subparagraph (B)(ii), at least 2 members shall—

						(i)have resided in

			 the State of Louisiana for not less than 2 years and have expertise in the

			 field of work or study of the member; or

						(ii)have worked in

			 the applicable field of expertise in the State of Louisiana for not less than 2

			 years.

						(2)Date of

			 AppointmentsThe appointment of a member of the Council shall be

			 made not later than 30 days after the date of enactment of this Act.

				(d)Term;

			 vacancies

				(1)Term

					(A)Corps of

			 EngineersA member appointed under subsection (c)(1)(B)(i) (or a

			 designee of such a member) shall be appointed for the life of the Council,

			 subject to removal by the President.

					(B)Non-Federal

			 employeesA member appointed under subsection (c)(1)(B)(ii) shall

			 be appointed for a term of 5 years and may be reappointed, except that, of the

			 members first appointed—

						(i)of

			 the members appointed under subsection (c)(1)(B)(ii)(I), 1 member shall be

			 appointed for a term of 4 years; and

						(ii)of

			 the members appointed under subsection (c)(1)(B)(ii)(II), 1 member shall be

			 appointed for a term of 4 years.

						(2)VacanciesA

			 vacancy on the Council—

					(A)shall not affect

			 the powers of the Council; and

					(B)shall be filled

			 not later than 30 days after the date on which the vacancy occurred in the same

			 manner as the original appointment was made.

					(e)Initial

			 meetingNot later than 30 days after the date on which the

			 majority of members of the Council have been appointed, the Council shall hold

			 the initial meeting of the Council.

			(f)MeetingsThe

			 Council shall meet at the call of the Chairperson, who shall provide due notice

			 of the meetings to members of the Council.

			(g)QuorumA

			 majority of the members of the Council shall constitute a quorum, but a lesser

			 number of members may hold hearings.

			(h)Vice

			 ChairpersonThe Council shall select a Vice Chairperson from

			 among the members of the Council appointed under subsection

			 (c)(1)(B)(ii).

			(i)Clerk

				(1)In

			 generalThe Council shall select a Clerk from among the members

			 of the Council appointed under subsection (c)(1)(B)(ii).

				(2)DutiesThe

			 Clerk shall establish and maintain an accurate record of—

					(A)proceedings of

			 the Council;

					(B)information

			 received by the Council; and

					(C)reports or

			 recommendations prepared by the Council.

					(j)LocationThe

			 headquarters, general offices, and meetings of the Council shall be at a

			 location designated by the Secretary.

			4.Duties

			(a)Comprehensive

			 plan

				(1)In

			 generalThe Council shall manage and oversee each aspect of the

			 implementation of a system-wide, comprehensive plan for projects of the Corps

			 of Engineers in the disaster area (including the study, planning, engineering,

			 design, construction, operation, and maintenance of the projects, and functions

			 and activities of the Corps of Engineers relating to other projects or

			 components of projects) in accordance with the comprehensive hurricane

			 protection program authorized by Congress during 2005 to take a comprehensive

			 approach to improving hurricane protection, flood control, coastal and

			 ecosystem restoration, storm surge damage reduction, and navigation in the

			 disaster area.

				(2)RequirementsIn

			 managing and overseeing the plan under paragraph (1), the Council shall—

					(A)integrate, as the

			 Council determines to be practicable, projects and components of projects that

			 comprehensively implement activities for hurricane protection, flood control,

			 coastal and ecosystem restoration, storm surge damage reduction, and navigation

			 in the disaster area;

					(B)recommend

			 priorities among the projects and components of projects identified under the

			 comprehensive plan;

					(C)establish a

			 benefit/risk analysis for the disaster area that properly accounts for risks

			 posed to high population areas to assist in prioritizing projects described in

			 subparagraph (A);

					(D)review Corps of

			 Engineers documents and prepare recommendations and modifications for Congress

			 to enhance project or component effectiveness and the overall larger

			 comprehensive plan;

					(E)request comments

			 regarding, and propose resolutions for, problems confronted in implementing any

			 project or component within the comprehensive plan; and

					(F)ensure that the

			 comprehensive plan is implemented in an efficient, timely, and reliable manner

			 to maximize results and reduce costs in implementing projects described in

			 subparagraph (A).

					(b)Demonstration

			 program

				(1)In

			 generalDuring the 20-year period beginning on the date of

			 enactment of this Act, the Council shall establish and carry out a

			 demonstration program for the study, design, integrated implementation, and

			 system-wide management of any project or component of a project of the Corps of

			 Engineers in the disaster area, including the integration of projects relating

			 to—

					(A)hurricane

			 protection;

					(B)flood

			 control;

					(C)coastal and

			 ecosystem restoration;

					(D)storm surge

			 damage reduction; and

					(E)navigation.

					(2)Future

			 disasters

					(A)Recommendations

						(i)In

			 generalIn carrying out the demonstration program under paragraph

			 (1), the Council shall develop, and submit to the Committee on Environment and

			 Public Works of the Senate and the Committee on Transportation and

			 Infrastructure of the House of Representatives, recommendations for an

			 emergency strategy to repair infrastructure relating to projects or components

			 of projects under the comprehensive plan and to supplement the authority of the

			 Corps of Engineers under any other law, in any area in Louisiana affected by a

			 major disaster or emergency declared by the President to exist in accordance

			 with section 401 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5170) during the period of the demonstration

			 program.

						(ii)RequirementsThe

			 recommendations under clause (i) shall—

							(I)be in accordance

			 with the comprehensive plan under subsection (a); and

							(II)include

			 recommendations or modifications regarding priorities of the comprehensive plan

			 as the comprehensive plan relates to projects or components of projects for

			 purposes of restoring, repairing, rebuilding, or protecting affected disaster

			 areas.

							(B)Approval

			 processThe approval process described in paragraph (3)(C)(ii)

			 shall apply to recommendations of the Council under subparagraph (A), in

			 accordance with paragraph (3)(C)(iii)(II)(bb).

					(C)Effect of

			 paragraphNothing in this paragraph affects any authority of the

			 Corps of Engineers under any other law, including section 5 of the Act of

			 August 18, 1941 (commonly known as the Flood Control Act of

			 1941) (55 Stat. 650; 69 Stat. 186).

					(3)Corps of

			 Engineers studies

					(A)In

			 generalNotwithstanding any other law (including regulations),

			 each study of the Corps of Engineers in the disaster area authorized pursuant

			 to a study resolution of a Committee of Congress during the 20-year period

			 beginning on the date of enactment of this Act shall be conducted in accordance

			 with the demonstration program established under paragraph (1).

					(B)Study

			 reportsNot later than 18 months after the date on which a study

			 under subparagraph (A) is authorized, the Council shall submit to the Committee

			 on Environment and Public Works of the Senate and the Committee on

			 Transportation and Infrastructure of the House of Representatives a report

			 describing the results of the study and any recommendations, including

			 modifications, of the Council.

					(C)Implementation

			 of recommendations

						(i)In

			 generalThe Corps of Engineers shall not implement a report or

			 recommendation of the Council until the report or recommendation is approved in

			 the manner of a study resolution by the Committee on Environment and Public

			 Works of the Senate and the Committee on Transportation and Infrastructure of

			 the House of Representatives under clause (ii).

						(ii)Approval

			 process

							(I)In

			 generalNot later than 120 days after the date of receipt of a

			 recommendation or report describing the results of a study under subparagraph

			 (B), the Committee on Environment and Public Works of the Senate and the

			 Committee on Transportation and Infrastructure of the House of Representatives

			 shall determine whether to adopt a resolution in the manner of a study

			 resolution approving each report or recommendation submitted by the

			 Council.

							(II)Additional

			 informationTo facilitate a Committee described in subclause (I)

			 in making a determination under that subclause, the Council may submit to the

			 Committee such additional information relating to a report or recommendation of

			 the Council as the Committee may request, including information from the Corps

			 of Engineers.

							(III)Rescission of

			 approvalIf the Corps of Engineers fails to begin the

			 implementation of a report or recommendation of the Council by not later than 1

			 year after the date of approval of the report or recommendation, the Committee

			 on Environment and Public Works of the Senate or the Committee on

			 Transportation and Infrastructure of the House of Representatives, by

			 resolution, may rescind the approval of the Committee of the report or

			 recommendation.

							(iii)Period of

			 effectiveness

							(I)In

			 generalExcept as provided in subclause (II), the approval

			 process described in clause (ii) shall apply only during the 6-year period

			 beginning on the date of enactment of this Act.

							(II)ExtensionNotwithstanding

			 subclause (I), the approval process described in clause (ii) shall apply with

			 respect to a report or recommendation of the Council submitted after the date

			 that is 6 years after the date of enactment of this Act if—

								(aa)during the

			 2-year period preceding the date on which the report or recommendation is

			 submitted, a major bill reauthorizing water resource programs of the United

			 States has not been enacted; or

								(bb)a

			 major disaster or emergency is declared by the President to exist in accordance

			 with section 401 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5170) in any area of southeast Louisiana after that

			 date.

								(iv)Effect of

			 subparagraphThe approval process described in this subparagraph

			 shall apply only in a case in which such an approval process is necessary, as

			 determined by the Committee, because of a major disaster or emergency declared

			 by the President to exist in accordance with section 401 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after

			 August 1, 2005, that caused a significant loss of life or property.

						(v)Federal

			 share

							(I)In

			 generalThe Federal share of the cost of implementing a

			 recommendation of the Council shall be—

								(aa)for

			 the period of fiscal years 2006 through 2016, 90 percent; and

								(bb)for

			 the period of fiscal years 2017 and thereafter for the life of the

			 demonstration program, 85 percent.

								(II)RecommendationsThe

			 Council may make recommendations to reduce or modify the cost share for any

			 project or component of a project in the comprehensive plan.

							(D)Effect of

			 paragraphIn implementing a report or recommendation of the

			 Council under this paragraph, the Corps of Engineers may waive a requirement

			 under the National Environmental Policy Act of

			 1969 (42

			 U.S.C. 4321 et seq.) only if the Council determines

			 that—

						(i)an

			 imminent threat to life requires the waiver; and

						(ii)the waiver will

			 not result in significant environmental damage.

						(c)Nonapplicability

			 of FACAThe Federal Advisory

			 Committee Act (5 U.S.C. App.) shall not apply to the Council in

			 carrying out this Act.

			5.Powers

			(a)HearingsThe

			 Council may hold such hearings, meet and act at such times and places, take

			 such testimony, and receive such evidence as the Council considers advisable to

			 carry out this Act.

			(b)Information

			 from Federal agencies

				(1)In

			 generalThe Council may secure directly from a Federal agency

			 such information as the Council considers necessary to carry out this

			 Act.

				(2)Provision of

			 informationOn request of the Chairperson of the Council, the

			 head of the agency shall provide the information to the Council.

				(c)Postal

			 servicesThe Council may use the United States mails in the same

			 manner and under the same conditions as other agencies of the Federal

			 Government.

			(d)GiftsThe

			 Council may accept, use, and dispose of gifts or donations of services or

			 property.

			6.Council

			 personnel matters

			(a)Compensation of

			 members

				(1)Non-federal

			 employeesA member of the Council who is not an officer or

			 employee of the Federal Government shall be compensated at a rate equal to the

			 daily equivalent of the annual rate of basic pay prescribed for level IV of the

			 Executive Schedule under section 5315 of title 5, United States Code, for each

			 day (including travel time) during which the member is engaged in the

			 performance of the duties of the Council.

				(2)Federal

			 employeesA member of the Council who is an officer or employee

			 of the Federal Government shall serve without compensation in addition to the

			 compensation received for the services of the member as an officer or employee

			 of the Federal Government.

				(b)Travel

			 expensesA member of the Council shall be allowed travel

			 expenses, including per diem in lieu of subsistence, at rates authorized for an

			 employee of an agency under subchapter I of chapter 57 of title 5, United

			 States Code, while away from the home or regular place of business of the

			 member in the performance of the duties of the Council.

			(c)Detail of

			 Federal Government employees

				(1)In

			 generalAn employee of the Federal Government may be detailed to

			 the Council without reimbursement.

				(2)Civil service

			 statusThe detail of the employee shall be without interruption

			 or loss of civil service status or privilege.

				7.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this Act,

			 to remain available until expended.

		8.Termination of

			 CouncilThe Council shall

			 terminate on December 31, 2026.

		

